Exhibit 10.35

ARDENT MINES LIMITED

CONVERTIBLE PROMISSORY NOTE

THIS PROMISSORY NOTE MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED EXCEPT AS PROVIDED HEREIN.  ANY ATTEMPTED TRANSFER OF THIS
PROMISSORY NOTE IN VIOLATION OF SUCH TERMS SHALL BE NULL AND VOID AND OF NO
EFFECT.  THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND NO OFFER,
TRANSFER OR ASSIGNMENT OF THIS PROMISSORY NOTE MAY BE MADE IN THE ABSENCE OF
SUCH REGISTRATIONS OR AVAILABLE EXEMPTIONS THERETO.

US
$100,000.00                                                                                     
Dated: January 29, 2013

FOR VALUE RECEIVED, Ardent Mines Limited, a Nevada corporation (the “Borrower”),
hereby promises to pay to the order of the Tumlins Trade Inc. (“Lender”), at
such time, place and in such manner as Lender may specify in writing, the
principal amount of One Hundred Thousand U.S. Dollars (the “Principal”) pursuant
to the terms and conditions specified herein (this “Note”).  The Borrower shall
pay interest on the outstanding principal of this Note at the annual rate of
7.5% per annum, calculated based on a year of 365 days and actual days elapsed
(the “Interest”). 

 

1.      The Borrower hereby promises to pay to the order of the Lender the
Principal and all Interest due thereon after the first anniversary of the date
of this Note upon delivery to the Borrower of written demand by the Lender for
repayment of this Note within not less than thirty (30) calendar days (the “Due
Date”), at such place and in such manner as Lender may specify in writing.  In
lieu of repayment of the Note in cash, the Lender at its sole option and
discretion may convert this Note and request the Borrower to repay any or all of
the Principal and Interest in the form of restricted common stock of the
Borrower at a price per share equal to Ten Cents (US $0.10) (the “Conversion
Price”).  Such Conversion Price shall be effective after the completion of the
Company’s reverse split of common stock, pursuant to which the Company shall
effect a one (1) for one hundred (100) reverse stock split of the Company’s
issued and outstanding shares as disclosed and filed by the Company with the
U.S. Securities & Exchange Commission on the Definitive Schedule 14C on January
25, 2013 (the “Reverse Stock Split”).   The Conversion Price is hereby deemed to
reflect any and all effects of the Reverse Stock Split and the Conversion Price
shall not be further adjusted or modified on or after the date hereof with
respect to the Reverse Stock Split.  The Borrower shall promptly deliver such
restricted common stock in accordance with the request of Lender.  Upon delivery
of such shares of common stock this Note shall be deemed to be repaid and
satisfied in full. 

2.      Any and all fees, costs, expenses and disbursements charged by financial
institutions with respect to wire transfer or other transmittal charges incurred
in connection with delivery of



 

Page 1 of 6

--------------------------------------------------------------------------------

 

Ardent Mines
Limited                                                                                                                                                                                                                                                                                                                           
Promissory Note

 

the Principal from the Lender to the Borrower shall be deemed to have been
received by the Borrower from the Lender and all such amounts shall be included
in the calculation of Principal hereunder.

3.      This Note shall not be transferable by Borrower and the Borrower may not
assign, transfer or sell all or a portion of its rights and interests to and
under this Note to any persons and any such purported transfer shall be void ab
initio.  The Lender may transfer and assign this Note at its sole discretion
subject to applicable laws, rules and regulations pertaining to such transfers
as to which a legal opinion of counsel to Lender shall be required to be
delivered to Borrower, in form and substance acceptable to Borrower.

 

4.      The failure at any time of the Lender to exercise any of its options or
any other rights hereunder shall not constitute a waiver thereof, nor shall it
be a bar to the exercise of any of its options or rights at a later date.  All
rights and remedies of the Lender shall be cumulative and may be pursued singly,
successively or together, at the option of the Lender.  The acceptance by the
Lender of any partial payment shall not constitute a waiver of any default or of
any of the Lender's rights under this Note.  No waiver of any of its rights
hereunder, and no modification or amendment of this Note, shall be deemed to be
made by the Lender unless the same shall be in writing, duly signed on behalf of
the Lender; and each such waiver shall apply only with respect to the specific
instance involved, and shall in no way impair the rights of the Lender in any
other respect at any other time.

 

5.      Any term or condition of this Note may be waived at any time by the
party that is entitled to the benefit thereof, but no such waiver shall be
effective unless set forth in a written instrument duly executed by or on behalf
of the party waiving such term or condition.

 

6.      The Borrower represents and warrants that this Note is the valid and
binding obligation of the Borrower, fully enforceable in accordance with its
terms.  The execution and delivery by the Borrower of this Note, the performance
by the Borrower of its obligations hereunder and the consummation of the
transactions contemplated hereby and thereby does not and will not: (a) conflict
with or result in a violation or breach of any of the terms, conditions or
provisions of the Borrower’s charter instruments; (b) conflict with or result in
a violation or breach of any term or provision of any law or order applicable to
the Borrower or any of its assets and properties; or (c) (i) conflict with or
result in a violation or breach of, or (ii) result in or give to any person any
rights or create any additional or increased liability of the Borrower under or
create or impose any lien upon, the Borrower or any of its assets and properties
under, any contract or permit to which the Borrower is a party or by which its
assets and properties are bound.

 

7.      If any provision of this Note is held to be illegal, invalid or
unenforceable under any present or future Law, and if the rights or obligations
of any party hereto under this Note will not be materially and adversely
affected thereby, (i) such provision will be fully severable; (ii) this Note
will be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; (iii) the remaining provisions of
this Note will remain in full force and effect and will not be affected by the
illegal, invalid or unenforceable provision or by its severance here from; and
(iv) in lieu of such illegal, invalid or unenforceable provision,

 

Page 2 of 6

--------------------------------------------------------------------------------

 

Ardent Mines
Limited                                                                                                                                                                                                                                                                                                                           
Promissory Note

 

there will be added automatically as a part of this Note a legal, valid and
enforceable provision as similar in terms to such illegal, invalid or
unenforceable provision as may be possible.

 

8.      Any notice, authorization, request or demand required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
two days after it is sent by an internationally recognized delivery service to
the address of record of the Lender or the Borrower, respectively.  Any party
may change its address for such communications by giving notice thereof to the
other parties in conformity with this Section.

 

9.      This Note shall be governed by and construed under the laws of
incorporation of the Borrower as applied to agreements entered into and to be
performed entirely within such State.  Each party hereby irrevocably consents to
the jurisdiction of the courts of any competent jurisdiction over one or more of
the parties.  In any such litigation the Borrower waives personal service of any
summons, complaint or other process and agrees that the service thereof may be
made by certified or registered mail directed to the registered corporate office
of Borrower in the State of its incorporation. The Borrower hereby expressly
waives trial by jury in any litigation in any court with respect to, in
connection with, or arising out of this Note or the validity, protection,
interpretation, collection or enforcement hereof and the Borrower hereby waives
the right to interpose any setoff or non-compulsory counterclaim or cross-claim
in connection with any such litigation, irrespective of the nature of such
setoff, counterclaim or cross-claim.

 

10.  A default shall exist on this Note if any of the following occurs and is
continuing:  (i) Failure to pay Principal and any accrued Interest on the Note
on or before the Due Date; (ii) Failure by the Borrower to perform or observe
any other covenant or agreement of the Borrower contained in this Note; (iii) A
custodian, receiver, liquidator or trustee of the Borrower, or any other person
acting under actual or purported force of law takes ownership, possession or
title to Borrower property; (iv) any of the property of the Borrower is
sequestered by court order; (v) a petition or other proceeding, voluntary or
otherwise is filed by or against the Borrower under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of indebtedness,
dissolution or liquidation law of any jurisdiction, whether now or hereafter in
effect; or (vi) the Borrower makes an assignment for the benefit of its
creditors, or generally fails to pay its obligations as they become due, or
consents to the appointment of or taking possession by a custodian, receiver,
liquidator or trustee of the Borrower or all or any part of its property.  Upon
any such default, the Borrower shall immediately notify the Lender, and upon
notice to the Borrower, the Lender may declare the Principal of the Note, plus
accrued Interest, to be immediately due and payable, upon which such Principal
and accrued Interest shall become due and payable immediately.  Interest upon
default shall thereafter accrue at the rate of 15% per annum, calculated based
on a year of 365 days and actual days elapsed from the date of such default. 

11.  The Borrower, any endorser, or guarantor hereof or in the future
(individually an “Obligor”  and collectively “Obligors”) and each of them
jointly and severally:  (a) waive presentment, demand, protest, notice of
demand, notice of intent to accelerate, notice of acceleration of maturity,
notice of protest, notice of nonpayment, notice of dishonor, and any other
notice

 

Page 3 of 6

--------------------------------------------------------------------------------

 

Ardent Mines
Limited                                                                                                                                                                                                                                                                                                                           
Promissory Note

 

required to be given under the law to any Obligor in connection with the
delivery, acceptance, performance, default or enforcement of this Note, any
endorsement or guaranty of this Note, any pledge, security, guaranty or other
documents executed in connection with this Note; (b) consent to all delays,
extensions, renewals or other modifications of this Note, or waivers of any term
hereof or thereof, or release or discharge by the Lender of any of Obligors, or
release, substitution or exchange of any security for the payment hereof, or the
failure to act on the part of the Lender or any indulgence shown by the Lender
(without notice to or further assent from any of Obligors), and agree that no
such action, failure to act or failure to exercise any right or remedy by the
Lender shall in any way affect or impair the Obligations (as hereinafter
defined) of any Obligors or be construed as a waiver by the Lender of, or
otherwise affect, any of the Lender's rights under this Note, under any
endorsement or guaranty of this Note; (c) if the Borrower fails to fulfill its
obligations hereunder when due, agrees to pay, on demand, all costs and expenses
of enforcement of collection of this Note or of any endorsement or guaranty
hereof and/or the enforcement of the Lender's rights with respect to, or the
administration, supervision, preservation, protection of, or realization upon,
any property securing payment hereof, including, without limitation, all
attorney's fees, costs, expenses and disbursements, including, without further
limitation, any and all fees related to any legal proceeding, suit, mediation
arbitration, out of court payment agreement, trial, appeal, bankruptcy
proceedings or any other actions of any nature whatsoever required on the part
of Lender or Lender’s representatives to enforce this Note and the rights
hereunder; and (d) waive the right to interpose any defense, set-off or
counterclaim of any nature or description. 

 

12.  The Borrower will not, by amendment of its Certificate of Incorporation or
through any reorganization, recapitalization, transfer of assets, consolidation,
merger, dissolution, issue or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed hereunder by the Borrower, but will at all times in good
faith assist in the carrying out of all the provisions of this Note and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Lender of this Note against impairment.  This Note shall be
enforceable against all successors and assigns of Borrower.  Borrower hereby
covenants that all of its subsidiaries and affiliates shall jointly and
severally perform this Note to the same and full extent on behalf of Borrower if
Borrower is unable to perform.

 

13.  This Note supersedes all prior discussions and agreements between the
parties with respect to the subject matter hereof and thereof and contains the
sole and entire agreement between the parties hereto with respect to the subject
matter hereof.

 

14.  If the Lender loses this Note, the Borrower shall issue an identical
replacement note to the Lender upon the Lender's delivery to the Borrower of a
customary agreement to indemnify the Borrower reasonably satisfactory to the
Borrower for any losses resulting from issuance of the replacement note.

 

15.  The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.  Nothing in
this Note, express or implied, is intended to confer upon any party other than
the parties hereto or their respective successors

 

Page 4 of 6

--------------------------------------------------------------------------------

 

Ardent Mines
Limited                                                                                                                                                                                                                                                                                                                           
Promissory Note

 

and assigns any rights, remedies, obligations, or liabilities under or by reason
of this Note, except as expressly provided in this Note.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

Page 5 of 6

--------------------------------------------------------------------------------

 

 

Ardent Mines
Limited                                                                                                                                                                                                                                                                                                                           
Promissory Note

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be dated, executed and
issued on its behalf, by its duly appointed and authorized officer, as of the
date first above written.

 

Ardent Mines Limited

 


By:          /s/ URMAS TURU                                           

            Name: Urmas Turu

            Title:  Interm CEO

 

 

Lender:  Tumlins Trade Inc.

 

 

By:        /s/ WALTER SCHUMACHER               

            Name: Walter Schumacher

            Title:  Director

 

 

 

 

 

Page 6 of 6

--------------------------------------------------------------------------------

